Title: To George Washington from David Humphreys, 28 June 1794
From: Humphreys, David
To: Washington, George


               
                  My dear Sir.
                  Lisbon June 28th 1794
               
               By every opportunity which has occurred, I have endeavoured to keep you informed of the great events taking place in Europe, through the medium of my correspondence with the Secretary of State. While affairs have been growing every day more & more interesting and critical, I have had many conversations with the public Agents of Denmark & Sweden (who alone seem to be disposed to oppose resistance to the maritime aggressions of England) on the subject of mutual defense & assistance, in case our several nations should ul[t]imately be forced to take a part in the present war. At the same time I gave them to understand, that my observations were merely those of a private Person, and not in an official character: but that common sense must point out what was reciprocally beneficial. The Agents of those Nations here, I know have written to their Courts on the subject. The Convention entered into between those two Courts is a great step.  They seem (in spite of predictions to the contrary on account of supposed jealousies) to see & pursue their true interests. From the apparent firmness & wisdom of the Duke Regent of Sweden much is to be expected. Nor will the councils of Denmark be unenlightened, weak or impolitic, so long as the Comte Bernstorff (the present Minister) shall be at the head of them. All concur in giving the highest testimony to his integrity, ability & popolarity.  The combined fleet of those two nations is ready for Sea. I cannot help thinking that a hearty concurrence between the neutral Powers would have a powerful influence on the actual political state of Europe; that such a coalition would either prevent them from being driven involuntarily into hostility; or in all events enable them to support by arms
                  
                  their rights (which have been grossly insulted) as independent nations. In this point of view, I have perhaps considered such a junction in common Cause as more practicable & more important than many others have done; and have endeavoured accordingly as an individual to contribute whatever might be in my power to pave the way for the accomplishment of such a combination. At least, it is no improbable event, that, under their mediation, a general Peace may ultimately be established, when all parties are sufficiently tired of war, to think of negociating. G. Britain is the only Power among the Allies, that seems in any condition to prosecute the war much longer, and, notwithstanding her immense private resources and the late splendid action at Sea, it will be found, I believe, that the war will become more & more unpopular until its termination. The British Ministry seem indeed to be playing a desperate game, & there is no calculating how it will end.
               Kosciusko is by the last accounts going on well. I dread however the result from the formidable force that will be opposed to the Poles. Unanimity is every thing. If they hold out this Campaign, I trust the Insurrection will terminate in Independence. There is no estimating the efforts of Liberty, urged by Desparation.
               This letter will be delivered to you by Captn Heysell, commander of a Danish Ship, who is lately from France and appears to be an intelligent & respectable man; and as such I recommend him to your protection—he may also be able to give you some informations.
               With the best & purest wishes for the health & happiness of yourself, Mrs Washington, & all that are most dear to you, I have the honour to be, with every grateful sentiment, My dear & respected Sir, Your most affectionate friend & humble Servant
               
                  D. Humphreys
               
               
                  P.S. I enclose a Copy of Lord Howes’s official letter, respecting the naval action of the 1st inst.—we have no farther particulars to be depended upon.
               
            